Citation Nr: 1141393	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a cardiovascular disorder, claimed as myocardial infarction due to hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1976 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO which, in part, denied service connection for the disabilities at issue on appeal.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's defective hearing in the right ear is at least as likely as not related to exposure to acoustic trauma in service.  

3.  The Veteran is not shown to have a hearing loss in the left ear at present which is related to service.  

4.  The Veteran did not have hypertension in service or until many years after service, and there is no competent evidence that any current hypertension is related to service or to any incident therein.  

5.  The Veteran's cardiovascular disorder and myocardial infarction was not manifested until many years after service and is not shown by the evidence of record to be related to service, or causally related to or otherwise aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Defective hearing of the right ear was incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2011).  

2.  Defective hearing of the left ear was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2011).  

3.  The Veteran does not have hypertension due to disease or injury which was incurred in or aggravated by service nor may hypertension be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

4.  A cardiovascular disorder claimed as myocardial infarction secondary to hypertension was not incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records, including numerous duplicate records from the Social Security Administration were obtained and associated with the claims file.  The Veteran was examined by VA audiology services four times during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Concerning the claim for hypertension, the Board concludes that an examination is not needed because there is no competent evidence establishing an in-service event, injury or disease relevant to the claim, including on a presumptive basis, and no competent evidence that any current cardiovascular disorder, including hypertension may be related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also, 38 C.F.R. § 3.159(c)(4) (2011).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss or a cardiovascular disorder including hypertension is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Veterans are generally presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides: "[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that his current bilateral hearing loss began in service and believes that he is entitled to a grant of service connection for this disability.  The Veteran also contends that he had untreated high blood pressure prior to his service enlistment and believes that his current hypertension was aggravated by service or, in the alternative, was first manifested in service.  The Veteran asserts that his myocardial infarction in 2005 was caused by his hypertension and believes that service connection should be established secondary to his hypertension.  

At the time of his service enlistment examination in November 1975, the Veteran reported that he had high blood pressure in 1973, but had no treatment, complications or sequalae.  On examination, the Veteran's blood pressure was 120/60, and his cardiovascular system was normal.  Hypertension was not diagnosed.  There were no pertinent complaints or abnormalities for any ear problems or hearing loss on examination, and audiological findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
10
10
10

Audiological findings on subsequent service examinations were as follows:  

March 1985 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
15
LEFT
15
10
10
15
15

March/June 1986 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
20
LEFT
15
15
15
15
25

Separation examination in July 1987 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
25
LEFT
20
15
20
20
20

The service treatment records showed that the Veteran was seen on numerous occasions for various maladies, including weight control problems during his 10 plus years of service.  However, the records do not show any complaints, treatment or diagnosis for any cardiovascular problems, including hypertension at anytime during service.  At the time of his separation examination, the Veteran specifically denied any ear or hearing problems, pain or pressure in his chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.  

The first evidence of a cardiovascular problem was in February 2005, when the Veteran was seen at a private emergency room for chest pains, subsequently diagnosed as a myocardial infarction.  A catheterization revealed occlusion of the left anterior descending (LAD) coronary artery and the second diagonal branch of the LAD, which required three vessel coronary artery bypass graft (CABG).  The final diagnoses was recent myocardial infarction requiring emergency angioplasty of the first marginal branch of the circumflex and urgent coronary artery bypass grafting (times 3) with intra-aortic balloon pump due to recurrent angina.  

The first post-service complaint of a hearing problem was on a VA audiology outpatient note in July 2005.  Audiometric findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
30
25
LEFT
30
25
30
30
25

Speech recognition scores were 96 percent, bilaterally.  The report indicated that there was some improvement in the thresholds with repeated instructions and retesting, but did not include any additional findings.  

When examined by VA in December 2005, the Veteran reported a history of small arms fire and aircraft engine noise exposure in service, and no significant occupational or recreational noise exposure after service.  On examination, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
10
LEFT
15
15
10
15
15

Speech recognition scores were 96 percent, bilaterally.  The examiner noted that bone conduction scores were consistent the air conduction scores, and indicated that the Veteran had normal hearing, bilaterally.  Middle ear status and acoustic reflexes were normal and otoscopy was unremarkable, bilaterally.  The diagnosis was normal hearing.  The examiner commented that there was some mild hearing loss at three frequencies in each ear when evaluated by VA audiological services in July 2005, but that the current findings were considered reliable in nature and showed normal hearing, bilaterally.  

When seen by VA audiological services in November 2010, the Veteran reported the gradual onset of hearing loss over several years, particular with conversational speech.  There were no objective abnormalities of the ears on examination.  Audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
40
40
LEFT
35
35
45
40
35

Speech recognition scores were 76 percent in the right ear and 84 percent in the left ear.  The examiner indicated that overall thresholds were 10 decibel poorer than when tested in 2005.  The diagnosis was sensorineural hearing loss of combined type.  

When examined by VA in December 2010, the Veteran reported a history of small arms fire and aircraft engine noise exposure in service, and no significant occupational or recreational noise exposure after service.  On examination, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
30
35
LEFT
25
30
35
30
30

Speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.  The examiner noted that bone conduction scores were consistent the air conduction scores, and showed a mild sloping to moderate rising to normal sensorineural hearing loss from 250 to 8000 hertz in the right ear and a mild rising to normal sloping to mild sensorineural hearing loss from 250 to 8000 hertz in the left ear.  Middle ear status and acoustic reflexes were normal and otoscopy was unremarkable, bilaterally.  

In an addendum report, dated in January 2011, the VA audiologist indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history.  The audiologist indicated that given the Veteran's essentially normal hearing for VA purposes in service, including at the time of his discharge from service and the lack of any objective evidence of any hearing problems or audiological examinations within the first year of separation from service, he opined that it was less likely than not that the Veteran's current hearing loss was related to service.  

Defective Hearing

In this case, the service treatment records do not show that the Veteran had a hearing disability for VA purposes in either ear at anytime during his more than 10 years of military service.  That is, the Veteran did not have a 40 decibel loss at any one frequency, or a 26 decibel loss or greater for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz in service or until some 18 years or more after discharge from service.  38 C.F.R. § 3.385.  

The Board notes, however, it is not required that a hearing loss disability be shown during service to establish service connection.  The Court has held, "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirement for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In this regard, while the Veteran's audiometric findings at service separation did not meet the criteria for a hearing disability for VA purposes at that time, the findings did show some changes in decibel levels at multiple frequencies in the right ear when compared to his induction examination.  Further, the RO has conceded the Veteran's exposure to acoustic trauma in service as evidenced by the grant of service connection for tinnitus.  (See April 2006 rating decision).  

Although the VA examiner in January 2011 opined that the Veteran's current hearing loss was not related to service, that opinion was based primarily on the lack of any objective evidence of a hearing disability for VA purposes in service or until many years after service.  However, the examiner did not offer any discussion or analysis as to the significance of the changes in the Veteran's hearing acuity, as measured by decreased auditory thresholds at the relevant frequencies during service.  

In this case, the objective evidence of record clearly showed a hearing loss in the right ear as held in the Hensley case, during the last two years of the Veteran's military service.  Specifically, the audiometric findings for the right ear on examination in 1986, and at the time of service separation in 1987 were 25 decibels or greater at multiple frequencies.  The fact that the Veteran had sustained elevated decibel levels greater than 20 decibels during his last two years of service suggests that a permanent change in his hearing acuity existed during service.  

With respect to the left ear, the audiometric findings during service showed only a single elevated reading above 20 decibels at any of the relevant frequencies (25 decibels in 1986).  However, there was no evidence of a hearing loss under Hensley or for VA purposes at the time of his separation examination in 1987, or when examined by VA December 2005.  Although the Veteran is now shown to have a hearing loss in the left ear, the objective evidence of record does not suggest that there was a permanent change or shift in his hearing acuity during service or until more than 23 years after his discharge from service.  Thus, the Board finds no basis to conclude that the Veteran's current hearing loss of the left ear was manifested in service or is otherwise related to service.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the significant changes in the Veteran's puretone thresholds at nearly all frequencies in the right ear during service, and the examiner's failure to offer any analysis of the auditory thresholds changes during service, the Board finds that the January 2011 VA opinion is of little probative value in resolving the issue on appeal with respect to the right ear.  After review of all the evidence of record, the Board finds that the competent evidence of record concerning the Veteran's right ear is, at best, in relative equipoise.  Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for defective hearing of the right ear is granted.  

Cardiovascular/Hypertension

Regarding this aspect of the claim, the Board notes that while the Veteran reported a history of high blood pressure since 1973 at the time of his service enlistment examination in November 1975, no pertinent abnormalities were noted on examination at that time.  Therefore, the Board finds that the Veteran's assertions of pre-existing hypertension are not supported by any objective or competent medical evidence, and he is presumed to have been in good health at the time of acceptance into military service.  

Concerning his assertions, while the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, other than the Veteran's self-reported history of "high blood pressure" at the time of service enlistment in 1975, the service treatment records were completely silent for any complaints, treatment or diagnosis for any cardiovascular problems, including hypertension in service or more than two decades after discharge from service.  While the Veteran had a few elevated blood pressure readings when treated for other unrelated medical problems in service, the readings were isolated findings over the course of more than 10 years of active service.  [In this regard is observed that VA's Schedule for Rating Disabilities provides a definition of hypertension.  It means that diastolic blood pressure is predominantly 90mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater, with a diastolic pressure of less than 90 mm.  The VA rating schedule also provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).]  

The service records do not show that the Veteran ever complained of or was treated for any cardiovascular problems during service.  The service records showed that the Veteran's blood pressure was recorded three times over a six day period in May 1981, when he was treated for a chronic rash.  On May 12th, his blood pressure was 140/82, on May 16th it was 142/90, and on May 18th his blood pressure was 104/80.  At no time during service did the Veteran manifest a systolic pressure reading of 160mm, nor was he shown to have a diastolic blood pressure reading of predominantly 90mm or greater.  The first evidence of any cardiovascular problem was in 2005, some 18 years after his discharge from service.  

While the Veteran may believe that his current hypertension and cardiovascular disease are related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to relate that he experienced symptoms in service, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage, 10 Vet. App. at 495; see Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of hypertension or any cardiovascular problems or abnormalities in service or until many years thereafter, and no competent medical evidence relating the Veteran's current hypertension to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Secondary Service Connection

Concerning the specific claim for myocardial infarction as secondary to hypertension, the provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  Thus, the Board concludes that there is no legal basis of entitlement to secondary service connection for myocardial infarction, because the Veteran has not been granted service connection for the disorder (hypertension) that allegedly caused his myocardial infarction.  Accordingly, the application of the law to the facts is dispositive, and this aspect of the appeal may be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for defective hearing in the right ear is granted.  

Service connection for defective hearing in the left ear is denied.  

Service connection for hypertension is denied.  

Service connection for a cardiovascular disorder, claimed as myocardial infarction due to hypertension is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


